



EXHIBIT 10.15
EPR PROPERTIES
EMPLOYEE SEVERANCE AND RETIREMENT VESTING PLAN
(Effective as of July 31, 2020)
Introduction. On January 31, 2020, the Compensation and Human Capital Committee
of EPR Properties, a Maryland real estate investment trust, approved this
Employee Severance and Retirement Plan (the “Plan”), which provides for
severance pay to eligible employees in the event of certain involuntary
terminations of employment from the Company and certain retirement benefits to
eligible employees upon retirement. Effective July 31, 2020, this Plan replaces
the original Employee Severance Plan adopted effective May 13, 2015, as amended,
in its entirety.
1.
Purpose.

EPR Properties, a Maryland real estate investment trust, hereby adopts the EPR
Properties Employee Severance and Retirement Vesting Plan for eligible employees
of the Company, effective as of July 31, 2020. The Plan is intended to offer
severance pay to eligible employees in the event of certain involuntary
terminations of employment from the Company and certain special vesting rights
under existing and other Company compensation arrangements to eligible employees
upon retirement. The Plan, as a “severance pay arrangement” within the meaning
of Section 3(2)(B)(i) of ERISA is intended to be and shall be administered and
maintained as an unfunded welfare benefit plan under Section 3(1) of ERISA.
2.
Definitions.

As used herein, the terms identified below shall have the meanings indicated:
“Administrator” means the Company; provided however, with respect to any
interpretation or action taken under this Plan and relating to or involving an
Executive Officer of the Company, Administrator means the Committee.
“Board” means the Board of Trustees of the Company.
“Cause” means (a) an Eligible Employee’s willful and continued failure or
refusal to perform his or her duties with the Company (other than as a result of
his or her Disability or incapacity due to mental or physical illness) which is
not remedied in the reasonable good faith determination of the Administrator
within 30 days after Employee’s receipt of written notice from the Administrator
specifying the nature of such failure or refusal, (b) the willful engagement by
an Eligible Employee in misconduct which is materially and demonstrably
injurious to the Company, or (c) an Eligible Employee's indictment of, or plea
of nolo contendere with respect to, a felony, or conviction of, or plea of nolo
contendere with respect to, any other crime involving theft or, in the sole
discretion of the Company, moral turpitude.
“Change in Control” has the meaning ascribed to it in the Equity Plan.     
“CIC Monthly Base Compensation” means 1/12th of the sum of (a) the Eligible
Employee's annual base salary or wage in effect at the time of a Qualifying
Termination and (b) the amount of the Eligible Employee's annual incentive bonus
opportunity (not including for this purpose any incentive bonus opportunity
under any Company long-term incentive plan) for the year in which the Qualifying
Termination occurs, assuming an “at target” level of performance (paid in cash,
in lieu of an equity award).
“CIC Period” means the period commencing on the CIC Period Beginning Date and
ending on the CIC Period End Date.
“CIC Period Beginning Date” means the date on which the first occurrence of any
one of the following occurs: (a) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control, (b)
the Company or any Person publicly announces an intention to take or to consider





--------------------------------------------------------------------------------





taking actions which, if consummated, would constitute a Change in Control, (c)
a Change in Control has occurred, or (d) the Board adopts a resolution to the
effect that the CIC Period Beginning Date has occurred.
“CIC Period End Date” means (a) the second anniversary of the consummation of a
Change in Control or, (b) if no Change in Control has occurred, the earlier of
(i) the date the Company makes a public announcement (y) that it has terminated
the agreement, the consummation of which would have resulted in the occurrence
of a Change in Control, or (z) that the circumstances giving rise to a potential
Change in Control will not result in an actual Change in Control, and (ii) the
date the Board declares in good faith that the circumstances giving rise to a
potential Change in Control will not result in an actual Change in Control.
“CIC Protection Period” means (a) the six-month period immediately preceding a
Change in Control, and (b) the period following a Change in Control until the
first anniversary of the Change in Control.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and other guidance promulgated by the Treasury Department and the Internal
Revenue Service thereunder.
“Committee” means the Compensation and Human Capital Committee of the Board.
“Company” means EPR Properties, a Maryland real estate investment trust.
“Disability” means (a) the adjudication of incompetence of the Eligible
Employee, or (b) the failure of the Eligible Employee to perform his or her
duties with the Company on a full-time basis for a period of time until the
Company’s long-term disability plan then in place commences payment of benefits
as a result of incapacity due to mental or physical illness which is determined
to be permanent by a physician selected by the Company or its insurers and
acceptable to the Eligible Employee or his or her legal representative, which
acceptance shall not be unreasonably withheld.
“Effective Date” means July 31, 2020.
“Eligible Employee” means, subject to Section 3(a), (a) any Executive Officer,
and (b) any full-time employee (which, for purposes of this Plan is scheduled to
work 30 or more hours per week) of the Company who is not an Executive Officer
and has been employed with the Company for a minimum of 6 months.
“Equity Award Value” means (a) with respect to restricted shares or restricted
share units, the value of the unvested shares representing such award determined
using the closing price of the Company’s shares on the Termination Date, and (b)
with respect to unvested share options, the value of the underlying shares that
may be acquired upon exercise of the options determined using the closing price
of the Company’s shares on the Termination Date, less the aggregate exercise
price for such shares.


“Equity Plan” means the Company's 2016 Equity Incentive Plan, as amended and
restated (or the equity incentive plan most recently approved by the Company's
stockholders and in use by the Company).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Executive Officer” means (a) the Company's President and Chief Executive
Officer, (b) any Company Executive Vice President, (c) the Company’s General
Counsel, (d) the Company's Senior Vice President - Asset Management, (e) the
Company’s Chief Accounting Officer, and (f) any other officer designated an
Executive Officer of the Company by the Board or the Committee.
“Good Reason” means any of the following, unless consented to by the Eligible
Employee:
(a)    Solely with respect to an Executive Officer, the assignment to the
Executive Officer of duties materially and adversely inconsistent with Executive
Officer's current position;





--------------------------------------------------------------------------------







(b)    A reduction of (i) the Eligible Employee's base compensation, (ii) the
Eligible Employee's eligible bonus opportunity under the Company's annual
incentive program, or (iii) discontinued eligibility for long-term incentive
awards under the Company's long-term incentive plan (which can only occur if
originally eligible for such awards), if the reduction of (i), (ii) or (iii), in
the aggregate, results in a material reduction in the Eligible Employee's total
direct compensation from the Company; or
(c)    Any requirement that the Eligible Employee be based at any office outside
of a 50-mile radius of his or her or her assigned primary work location with the
Company on the Effective Date, as such assigned primary work location may be
changed with the consent of the Eligible Employee.
Notwithstanding the foregoing, “Good Reason” shall exist only if the Eligible
Employee shall have provided the Administrator with written notice within 90
days of the initial occurrence of any of the foregoing events or conditions
which specifically identifies the circumstances constituting Good Reason
(provided such circumstances are capable of correction), and the Company fails
to eliminate the conditions constituting Good Reason within 30 days after
receipt of written notice of such event or condition from Eligible Employee. The
Eligible Employee's resignation from employment with the Company for Good Reason
must occur within one year following the initial existence of the event or
condition constituting Good Reason.
“Monthly Base Compensation” means 1/12th of the Eligible Employee's annual base
salary or wage in effect at the time of a Qualifying Termination.
“Monthly Welfare Compensation” means 1/12th of the amount equal to one-half
(1/2) of the Company-paid portion of the annual premium cost to cover the
Eligible Employee and his or her eligible dependents, if any, under the
Company's health, vision and dental plans in effect as of the date of the
Qualifying Termination. Such calculation will include the Company-paid portion
of the cost of the premiums for coverage of the Eligible Employee's dependents
if, and only to the extent that, such dependents were enrolled in a health,
vision or dental plan sponsored by the Company at the time of the Qualifying
Termination. Any payment of Monthly Welfare Compensation shall (1) only be
provided to the extent the Eligible Employee has elected to receive COBRA
continuation coverage, (2) be considered a subsidy to the Eligible Employee's
COBRA payment obligations and (3) run concurrently with the Company's obligation
to provide COBRA continuation coverage.
“Participant” means an Eligible Employee or a Retirement Eligible Employee.
“Person” means any individual, sole proprietorship, corporation, partnership,
joint venture, limited liability company, association, joint stock company,
trust, unincorporated organization, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.
“Qualifying CIC Termination” means a Qualifying Termination during the CIC
Protection Period. Notwithstanding the foregoing, an Eligible Employee does not
experience a Qualifying CIC Termination in connection with a Qualifying
Departure.
“Qualifying Departure” means an Eligible Employee's employment with the Company
is terminated solely as a result of or in connection with a sale or other
divestiture by the Company of a division, subsidiary or other business segment
(including, without limitation, by sale of shares of stock or of assets) or
transfer of the Eligible Employee's employment to a subsidiary pursuant to which
the Eligible Employee's employer ceases to be the Company, but the Eligible
Employee was offered continued employment by the acquirer or transferee employer
in such sale or divesture or transfer on terms such that, if accepted by the
Eligible Employee, such continued employment (a) would not materially diminish
the Eligible Employee's authority, duties or responsibilities immediately before
the sale or divesture or transfer of employment; (b) would not result in the
Eligible Employee working at a location more than fifty (50) miles from Eligible
Employee's current place of employment; or (c) would not result in a material
reduction in the Eligible Employee's compensation immediately before such sale,
divestiture or transfer of employment; and (d) would entitle, for a two-year





--------------------------------------------------------------------------------





period immediately following such sale or divesture or transfer, the Eligible
Employee to participate in a severance plan or agreement providing substantially
similar severance and retirement rights and benefits as the Eligible Employee
was eligible to receive pursuant to this Plan.
“Qualifying Retirement” means the termination of employment of a Retirement
Eligible Employee as the result of such Retirement Eligible Employee’s
retirement on the Retirement Date.
“Qualifying Termination” means the occurrence during the General Term (as
defined in Section 8(c)) of an involuntary termination of an Eligible Employee's
employment with the Company without Cause or with Good Reason and other than as
a result of the Eligible Employee's death. Notwithstanding the foregoing, an
Eligible Employee does not experience a Qualifying Termination in connection
with a Qualifying Departure.
“Retirement Date” means the date of termination of employment of the Retirement
Eligible Employee as the result of such Retirement Eligible Employee’s
retirement as specified by the Retirement Eligible Employee in the Retirement
Eligible Employee’s written notice of intent to retire delivered to the General
Counsel of the Company, provided that the Retirement Date specified in such
written notice shall not be earlier than (a) in the case of a Retirement
Eligible Employee who is not a Senior Vice President, six months after delivery
of such Retirement Eligible Employee’s written notice, or (b) in the case of a
Retirement Eligible Employee who is a Senior Vice President, one year after
delivery of the Retirement Eligible Employee’s written notice.
“Retirement Eligible Employee” means any employee of the Company who is not an
Executive Officer and (a) whose age plus Years of Service is equal to or greater
than 70, or (b) who has been employed with the Company for a minimum of 5 years
and whose age is equal to or greater than 62.
“Senior Vice President” means any Eligible Employee of the Company that is a
Senior Vice President of the Company and not an Executive Officer.
“Specified Employee” means any employee of the Company that the Company
determines is a Specified Employee within the meaning of Section 409A of the
Code.
“Termination Date” means the date on which an Eligible Employee has a
“separation from service,” within the meaning of Section 409A of the Code, from
the Company, including a Retirement Date.
“Years of Services” means the number of years (and any fraction thereof) in
which an employee of the Company has been employed as a full-time employee.
3.
Eligibility.

a)Eligible Employees. Only Eligible Employees shall be eligible to receive
benefits under Sections 4 and 5 of this Plan. Eligible Employee does not include
any individual that the Company does not treat as an employee (including
independent contractors and outsourced employees) for Federal income tax
withholding purposes under Code §3401(a) despite any a binding determination
made by a court, the Internal Revenue Service, the Department of Labor or other
regulatory body that the individual is or should be classified by the Company as
a common law employee of the Company.


b)Qualifying Termination. Subject to the conditions described herein, including,
without limitation, the requirements of Section 7 (Code § 280G potential
carve-back) and 10(a) (Release requirements) of this Plan, the Company will
provide the severance benefits pursuant to Section 4 of this Plan to an Eligible
Employee who is eligible to receive severance benefits upon a Qualifying
Termination and who incurs a Qualifying Termination.


c)Qualifying CIC Termination. Subject to the conditions described herein,
including, without limitation, the requirements of Section 7 (Code § 280G
potential carve-back) and 10(a) (Release requirements) of this Plan, the Company
will provide the severance benefits pursuant to Sections 5 and 4(b), (c) and (d)
of





--------------------------------------------------------------------------------





this Plan to an Eligible Employee who is eligible to receive severance benefits
upon a Qualifying CIC Termination and who incurs a Qualifying CIC Termination.


d)Qualifying Retirement. Subject to the conditions described herein, including,
without limitation, the requirements of Section 7 (Code § 280G potential
carve-back) and 10(a) (Release requirements) of this Plan, the Company will
provide on the Retirement Date the retirement benefits pursuant to Section 6 of
this Plan to a Retirement Eligible Employee who is eligible to receive
retirement benefits upon a Qualifying Retirement.


e)Non-Qualifying Termination. Notwithstanding any other provision of this Plan
to the contrary, nothing in this Plan shall be construed to require the Company
to pay any of the severance benefits under Sections 4 or 5 of this Plan to an
Eligible Employee if the Eligible Employee terminates employment with the
Company under any circumstances that do not constitute a Qualifying Termination.


4.
Amount and Payment of Benefits upon Eligible Termination Events.

Subject to Sections 7 (Code § 280G potential carve-back) and 10(a) (Release
requirements) of this Plan, an Eligible Employee who incurs a Qualifying
Termination (or Qualifying CIC Termination for Section 4(b), (c) and (d)) shall
be entitled to receive the following severance benefits described in this
Section 4:
a)Payment and Benefits on Qualifying Termination. Unless otherwise provided
herein, an Eligible Employee who incurs a Qualifying Termination shall receive a
severance payment in an amount determined under Appendix A to this Plan. The
severance payment pursuant to this Section 4(a) shall be paid in a single
lump-sum cash payment, less all applicable withholding taxes, within the sixty
(60)-day period following the Eligible Employee's Termination Date, provided
that the portion of such severance payment attributable to the Monthly Welfare
Compensation will be paid by the Company directly to the applicable health,
vision and dental plans on a monthly basis and only to the extent the Eligible
Employee continues participation in such plans after the Qualifying Termination.
Notwithstanding any other provision of this Plan, if the Eligible Employee is a
Specified Employee on his or her Termination Date, any portion of the severance
payment under this Section 4(a) which may constitute non-exempt “nonqualified
deferred compensation” subject to Code Section 409A shall be delayed until the
earlier of (i) the first day after six-months following such Termination Date,
as determined by the Company for the avoidance of penalties and/or excise taxes
under Code Section 409A; or (ii) the date the Eligible Employee dies following
such Termination Date.


b)Additional Payment. In addition to the severance payment pursuant to Section
4(a) (Qualifying Terminations only), an Eligible Employee who incurs a
Qualifying Termination or a CIC Qualifying Termination shall also be entitled to
receive:


(i)
any earned and accrued, but not yet paid, base salary through the Eligible
Employee's Termination Date,

(ii)
a payment in accordance with the Company's vacation policy for all earned and
accrued, but not yet used, credited vacation,

(iii)
(A) a pro rata portion of the annual incentive bonus that the Eligible Employee
would have received under the Company's annual incentive program for the
performance year during which his or her Termination Date occurs if the Eligible
Employee had remained employed through the end of such performance year and
assuming achievement of an “at Target” level of performance (paid in cash and as
if no election had been made to receive an equity award in lieu of such cash
award), plus (B) if the Eligible Employee’s Termination Date occurs prior to the
Company’s determination and payment of the annual incentive bonus for the
performance year immediately prior to the year during which his or her
Termination Date occurs, the annual incentive bonus that the Eligible Employee
would have received under the Company's annual incentive program for such
performance assuming achievement of an “at Target” level of performance (paid in
cash and as if no election had been made to receive an equity award in lieu of
such cash award),






--------------------------------------------------------------------------------





(iv)
except as otherwise provided in the documents evidencing or effecting an award
or grant under the Company’s long-term incentive plan, if the Eligible Employee
is an Executive Officer, (A) a pro rata portion of the amount of the long term
incentive plan award that the Executive Officer would have received under the
Company's long term incentive plan for the performance year during which his or
her Termination Date occurs if the Executive Officer had remained employed
through the end of such performance year and assuming achievement of an “at
Target” level of performance, plus (B) if the Executive Officer’s Termination
Date occurs prior to the Company’s determination and payment of the long term
incentive plan award for the performance year immediately prior to the year
during which his or her Termination Date occurs, the long term incentive plan
award that the Executive Officer would have received under the Company's long
term incentive plan for such performance assuming achievement of an “at Target”
level of performance.



The pro rata portion of the annual incentive bonus and long term incentive plan
award (if the Eligible Employee is an Executive Officer) that the Eligible
Employee is entitled to receive under clauses (iii) and (iv) of Section 4(b)
shall be equal to the amounts that the Eligible Employee would have received if
the Eligible Employee had remained employed through the end of the applicable
performance year, divided by three hundred sixty five (365), multiplied by the
number of days between the first day of the performance year and the Eligible
Employee's Termination Date. The severance payment eligible to be paid pursuant
to this Section 4(b), if any, shall be paid in a single lump-sum cash payment,
less all applicable withholding taxes, at the same time as provided above in
Section 4(a) except that any payment made to an Executive Officer who
experiences a Qualifying Termination that is not a Qualifying CIC Termination
under clauses (iii) and (iv) of Section 4(b) shall be paid at the same time that
annual bonus payments and long term incentive plan awards are paid to other
active annual incentive plan and long term incentive plan participants, and in
no event later than the end of the calendar year in which the level of
performance goal achievement is determined and certified by the Committee.
c)Outplacement Services. The Company shall provide the Eligible Employee with
outplacement counseling services during the period set forth in Appendix A
following the Eligible Employee's Qualifying Termination or CIC Qualifying
Termination. The Company shall select the organization that will provide the
outplacement counseling and the level of services eligible to be provided.


d)Equity Award Vesting. Notwithstanding the terms of any award agreements to the
contrary, whether executed on or before the Effective Date or thereafter, an
Eligible Employee who incurs a Qualifying Termination or a CIC Qualifying
Termination shall vest, in any and all previously granted stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares, performance units, deferred cash or any other form of equity awards
issued by the Company and held by the Eligible Employee on his or her
Termination Date (collectively, “Equity Awards”), and all share options shall
become immediately exercisable on the Termination Date and shall remain
exercisable until the earlier of the fifth (5th) anniversary of the Termination
Date or the expiration date of the share option.


5.
Additional Severance Benefit upon a Qualifying CIC Termination.

Subject to Sections 7 (Code § 280G potential carve-back) and 10(a) (Release
requirements) of this Plan, an Eligible Employee who incurs a Qualifying CIC
Termination and is eligible to receive the severance benefits on account
thereof, shall be entitled to receive, in addition to the severance benefits
that the Eligible Employee is eligible to receive pursuant to Section 4(b), (c)
and (d) of this Plan, but in lieu of the payment specified in Section 4(a), a
severance payment in an amount determined under Appendix B to this Plan. The
severance payment pursuant to this Section 5 shall be paid in a single lump-sum
cash payment, less all applicable withholding taxes, within the sixty (60)-day
period following the Eligible Employee's Termination Date, provided that the
portion of such severance payment attributable to the Monthly Welfare
Compensation will be paid by the Company directly to the applicable health,
vision and dental plans on a monthly basis and only to the extent the Eligible
Employee continues participation in such plans after the Qualifying CIC
Termination. Notwithstanding any other provision of this Plan, if the Eligible
Employee is a Specified Employee on his or her Termination Date, any portion of
the severance payment under this Section 5 which may





--------------------------------------------------------------------------------





constitute non-exempt “nonqualified deferred compensation” subject to Code
Section 409A shall be delayed until the earlier of (i) the first day after
six-months following such Termination Date, as determined by the Company for the
avoidance of penalties and/or excise taxes under Code Section 409A; or (ii) the
date the Eligible Employee dies following such Termination Date; provided,
however, if the Eligible Employee's Termination occurs during the six-month
period immediately preceding the Change in Control, the additional severance
payment under this Section 5 shall be paid within 60 days after the Change in
Control.
6.
Retirement Benefits.

a)Equity Award Vesting. Notwithstanding the terms of any award agreements to the
contrary, whether executed on or before the Effective Date or thereafter, a
Retirement Eligible Employee who incurs a Qualifying Retirement shall vest in
any and all Equity Awards held by the Retirement Eligible Employee on his or her
Retirement Date, and all share options shall become immediately exercisable on
the Retirement Date and shall remain exercisable until the earlier of the fifth
(5th) anniversary of the Retirement Date or the expiration date of the share
option.


b)Additional Retirement Benefits. In addition, upon a Qualifying Retirement, the
Retirement Eligible Employee shall also be entitled to receive:


(i)
any earned and accrued, but not yet paid, base salary through the Retirement
Eligible Employee's Retirement Date,

(ii)
a payment in accordance with the Company's vacation policy for all earned and
accrued, but not yet used, credited vacation,

(iii)
(A) a pro rata portion of the annual incentive bonus that the Retirement
Eligible Employee would have received under the Company's annual incentive
program for the performance year during which his or her Retirement Date occurs
if the Retirement Eligible Employee had remained employed through the end of
such performance year and assuming achievement of an “at Target” level of
performance (paid in cash and as if no election had been made to receive an
equity award in lieu of such cash award), plus (B) if the Retirement Eligible
Employee’s Termination Date occurs prior to the Company’s determination and
payment of the annual incentive bonus for the performance year immediately prior
to the year during which his or her Termination Date occurs, the annual
incentive bonus that the Retirement Eligible Employee would have received under
the Company's annual incentive program for such performance assuming achievement
of an “at Target” level of performance (paid in cash and as if no election had
been made to receive an equity award in lieu of such cash award), and

(iv)
(A) a pro rata portion of the amount of the long term incentive plan award that
the Retirement Eligible Employee would have received under the Company's long
term incentive plan for the performance year during which his or her Termination
Date occurs if the Retirement Eligible Employee had remained employed through
the end of such performance year and assuming achievement of an “at Target”
level of performance, plus (B) if the Retirement Eligible Employee’s Termination
Date occurs prior to the Company’s determination and payment of the long term
incentive plan award for the performance year immediately prior to the year
during which his or her Termination Date occurs, the long term incentive plan
award that the Retirement Eligible Employee would have received under the
Company's long term incentive plan for such performance assuming achievement of
an “at Target” level of performance.



The pro rata portion of the annual incentive bonus and long term incentive plan
award that the Retirement Eligible Employee is entitled to receive under clauses
(iii) and (iv) of Section 6(b) shall be equal to the amounts that the Retirement
Eligible Employee would have received if the Retirement Eligible Employee had
remained employed through the end of the applicable performance year, divided by
three hundred sixty five (365), multiplied by the number of days between the
first day of the performance year and the Retirement Eligible Employee's
Retirement Date. The payments pursuant to this Section 6(b) shall be paid in a
single lump-sum





--------------------------------------------------------------------------------





cash payment, less all applicable withholding taxes, within the sixty (60)-day
period following the Eligible Employee's Retirement Date, except that any
payment made to an Executive Officer who experiences a Qualifying Retirement
under clauses (iii) and (iv) of Section 6(b) shall be paid at the same time that
annual bonus payments and long term incentive plan awards are paid to other
active annual incentive plan and long term incentive plan participants, and in
no event later than the end of the calendar year in which the level of
performance goal achievement is determined and certified by the Committee.
Notwithstanding any other provision of this Plan, if the Eligible Employee is a
Specified Employee on his or her Retirement Date, any portion of the retirement
benefits payments under this Section 6 which may constitute non-exempt
“nonqualified deferred compensation” subject to Code Section 409A shall be
delayed until the earlier of (i) the first day after six-months following such
Termination Date, as determined by the Company for the avoidance of penalties
and/or excise taxes under Code Section 409A; or (ii) the date the Eligible
Employee dies following such Termination Date; provided, however, if the
Eligible Employee's Termination occurs during the six-month period immediately
preceding the Change in Control, the additional severance payment under this
Section 6 shall be paid within 60 days after the Change in Control.
7.
IRC § 280G: Best Net Protection.

In the event that the severance payments, distributions or benefits to be made
by the Company to or for the benefit of a Participant (whether paid, payable,
distributed, distributable or provided pursuant to the terms of this Plan, under
some other plan, agreement, or arrangement, or otherwise) (“Payments”) (i)
constitute “parachute payments” within the meaning of Code Section 280G and (ii)
but for this Section 7 would be subject to the excise tax imposed by Code
Section 4999 (the “Excise Tax”), then the Payments to the Participant shall be
either: (a) delivered in full, or (b) delivered after reducing the Payments $1
below the safe harbor limit (as described in Code Section 280G(b)(2)(A)(ii))
which would result in no portion of the Payments being subject to the Excise
Tax. The choice between (a) and (b) shall depend upon whichever of the foregoing
amounts, taking into account the applicable federal, state, and local income
taxes and the Excise Tax, results in the receipt by the Participant, on an
after-tax basis, of the greater amount, notwithstanding that all or some portion
of the Payments may be taxable under Code Section 4999. In the event that the
Payments are required to be reduced by this paragraph, any amount payable
pursuant to Sections 4, 5 or 6 shall be reduced, first by reducing all Payments
being made pursuant to Sections 4(a) through (b), 5 or 6(a) through (b) that do
not constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A (in the order designated by the Participant), second, by reducing
all Payments other than those made pursuant to Sections 4(a) through (b), 5 or
6(a) through (b) that do not constitute “nonqualified deferred compensation”
within the meaning of Code Section 409A (in the order designated by the
Participant), and third, reducing all Payments that constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A, with the latest
of such scheduled payments being reduced first. The Company's accounting firm
shall make all determinations required by this paragraph, and the Company and
the Participant shall cooperate with each other and the accounting firm and
shall provide necessary information so that the accounting firm may make all
such determinations. The Company shall pay all of the fees of the accounting
firm for services performed by the accounting firm as contemplated in this
Section 7.
8.
Administration/Amendment/Termination.

a)Administrator. The Administrator has the sole discretionary authority to
construe and interpret this Plan and to make any and all determinations related
to administration of this Plan, including all questions of eligibility for
participation and benefits, to the maximum extent permitted by law. The
decisions, actions and interpretations of the Administrator are final and
binding on all parties.


b)Amendment. The Administrator expressly reserves the right to amend this Plan,
in whole or in part, at any time and in any way it determines to be advisable;
provided that if the amendment will become effective during either the General
Term or the CIC Period (as applicable to a Participant) then in progress (which,
for this purpose, shall not include any renewal terms) and will materially and
adversely affect the rights of any Participant under the Plan, the Company must
obtain the Participant's written consent to the amendment. Notwithstanding the
foregoing, any amendment to the definition of “Change in Control” made to the
Equity Plan before a Change in Control has occurred will not be deemed to
adversely affect the rights of any





--------------------------------------------------------------------------------





Participants. Further, in no event shall a notification to a Participant
notifying him or her that his or her participation in the Plan will terminate at
the end of the General Term or CIC Period (as applicable) then in progress
constitute an amendment to the Plan requiring such Participant's prior written
consent.


c)Termination. An Eligible Employee's right under this Plan to receive severance
benefits upon a Qualifying Termination and retirement benefits upon a Qualifying
Retirement shall commence upon the Effective Date and shall continue in effect
for 180 days from the Effective Date (the “Initial Term”). The Initial Term
shall be automatically extended by one additional day on each day during the
Initial Term until notification is provided to all Eligible Employees (the
Initial Term as extended shall be the “General Term”) that no additional
extensions of the Plan will occur and that the Plan is being discontinued
effective as of the last day of the 180-day General Term then in effect. The
Administrator reserves the right to terminate this Plan at any time by providing
written notice to each Eligible Employee at least 180 days prior to the end of
the General Term then in effect that such term will not be extended, and if such
notice is timely given, the Plan will terminate with respect to the General Term
at the end of General Term then in effect. Notwithstanding the foregoing, in no
event may the General Term expire during the CIC Period during which the Plan
shall continue in full force. If notice is provided to Eligible Employees during
a General Term and during a CIC Period that the Plan is being terminated, the
Plan shall terminate on the later of the end of the General Term or the last day
of the CIC Period. If notice is provided to Eligible Employees during a General
Term that the Plan is being terminated, but the last day of such General Term
falls during a CIC Period (i.e., notice of Plan termination is provided before
the commencement of a CIC Period), the Plan shall terminate on the later of the
last day of the General Term or the CIC Period. A proper termination of this
Plan automatically shall effect a termination of all the Eligible Employees’
rights and benefits hereunder without further action or notice; provided,
however, no termination shall reduce or terminate any Eligible Employee’s right
to receive, or continue to receive, any benefits that became payable in respect
of a Qualifying Termination or Qualifying Retirement that occurred prior to the
date of such termination.


9.
Claims for Benefits.

a)Initial Claims. In order to file a claim to receive benefits under Section 4
and/or 5 of the Plan, the Eligible Employee or his or her authorized
representative must submit a written claim for benefits under the Plan within 60
days after the Eligible Employee's termination of employment. Claims should be
addressed and sent to:
General Counsel
EPR Properties
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
(the “Claims Administrator”)


If the Eligible Employee's claim is denied, in whole or in part, the Eligible
Employee will be furnished with written notice of the denial within 90 days
after the Claims Administrator's receipt of the Eligible Employee's written
claim, unless special circumstances require an extension of time for processing
the claim, in which case a period not to exceed 180 days will apply. If such an
extension of time is required, written notice of the extension will be furnished
to the Eligible Employee before the termination of the initial 90 day period and
will describe the special circumstances requiring the extension, and the date on
which a decision is expected to be rendered. Written notice of the denial of the
Eligible Employee's claim will contain the following information:
i.
the specific reason or reasons for the denial of the Eligible Employee's claim;

ii.
references to the specific Plan provisions on which the denial of the Eligible
Employee's claim was based;

iii.
a description of any additional information or material required by the Claims
Administrator to reconsider the Eligible Employee's claim (to the extent
applicable) and an explanation of why such material or information is necessary;
and






--------------------------------------------------------------------------------





iv.
a description of the Plan's review procedure and time limits applicable to such
procedures, including a statement of the Eligible Employee's right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.



b)Appeal of Denied Claims. If the Eligible Employee's claim is denied and he or
she wishes to submit a request for a review of the denied claim, the Eligible
Employee or his or her authorized representative must follow the procedures
described below:
i.
Upon receipt of the denied claim, the Eligible Employee (or his or her
authorized representative) may file a request for review of the claim in writing
with the Claims Administrator. This request for review must be filed no later
than 60 days after the Eligible Employee has received written notification of
the denial.

ii.
The Eligible Employee has the right to submit in writing to the Claims
Administrator any comments, documents, records or other information relating to
his or her claim for benefits.

iii.
The Eligible Employee has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to his or her claim for benefits.

iv.
The review of the denied claim will take into account all comments, documents,
records and other information that the Eligible Employee submitted relating to
his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.



c)Claims Administrator's Response to Appeal. The Claims Administrator will
provide the Eligible Employee with written notice of its decision within 60 days
after the Claims Administrator's receipt of the Eligible Employee's written
claim for review. There may be special circumstances which require an extension
of this 60-day period. In any such case, the Claims Administrator will notify
the Eligible Employee in writing within the 60-day period, and the final
decision will be made no later than 120 days after the Claims Administrator's
receipt of the Eligible Employee's written claim for review. The Claims
Administrator's decision on the Eligible Employee's claim for review will be
communicated to the Eligible Employee in writing and, if denied, will clearly
state:
i.
the specific reason or reasons for the denial of the Eligible Employee's claim;

ii.
reference to the specific Plan provisions on which the denial of the Eligible
Employee's claim is based;

iii.
a statement that the Eligible Employee is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and

iv.
a statement describing the Eligible Employee's right to bring an action under
Section 502(a) of ERISA.



d)Deadline to File Claim. To be considered timely under these claims procedures,
a claim must be filed under Section 9(a) within 60 days following the Eligible
Employee's termination of employment.


e)Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes: (i) no claimant shall be permitted to
commence any legal action to recover benefits or to enforce or clarify rights
under the Plan under Section 502 or Section 510 of ERISA or under any other
provision of law, whether or not statutory, until these claims procedures have
been exhausted in their entirety; and (ii) in any such legal action, all
explicit and all implicit determinations by the Claims Administrator (including,
but not limited to, determinations as to whether the claim, or a request for a
review of a denied claim, was timely filed) shall be afforded the maximum
deference permitted by law.


f)Deadline to File Action. No legal action to recover benefits under this Plan
or to enforce or clarify rights under the Plan under Section 502 or Section 510
of ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action





--------------------------------------------------------------------------------





is commenced in the proper forum before the earlier of: (i) 18 months after the
claimant knew or reasonably should have known of the principal facts on which
the claim is based; or (ii) six months after the claimant has exhausted the
claims procedure under this Plan. Knowledge of all facts that the claimant knew
or reasonably should have known shall be imputed to every claimant who is or
claims to be a Beneficiary of an Eligible Employee or otherwise claims to derive
an entitlement by reference to the Eligible Employee for the purpose of applying
the previously-specified periods.


g)Plan Claims Administrator Discretion; Court Review. The Claims Administrator
and all persons determining or reviewing claims have full discretion to
determine benefit claims under this Plan. Any interpretation, determination or
other action of such persons shall be subject to review only if it is arbitrary
or capricious or otherwise an abuse of discretion. Any review of a final
decision or action of the persons reviewing a claim shall be based only on such
evidence presented to or considered by such persons at the time they made the
decision that is the subject of review.


h)Arbitration. Subject to Section 9(e), any dispute, claim or controversy
arising out of or relating to this Agreement, including, without limitation, any
dispute, claim or controversy concerning the validity, enforceability, breach or
termination hereof, if not resolved by the parties, shall be finally settled by
arbitration in accordance with the then-prevailing Employment Arbitration Rules
of the American Arbitration Association (“AAA”), as modified herein (“Rules”).
There shall be one arbitrator who shall be jointly selected by the parties. If
the parties have not jointly agreed upon an arbitrator within twenty (20)
calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request the AAA to furnish the parties with a list
of names from which the parties shall jointly select an arbitrator. If the
parties have not agreed upon an arbitrator within ten (10) calendar days of the
transmittal date of such list, then each party shall have an additional five (5)
calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to the AAA, which shall then
select an arbitrator in accordance with Rule 13 of the Rules. The place of
arbitration shall be Kansas City, Missouri. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1-16. Judgment upon the award of the
arbitrator may be entered in any court of competent jurisdiction. Eligible
Employee shall pay AAA’s employee filing fee for disputes arising out of
employer-promulgated plans provided by the Rules (not to exceed the amount of
the filing fee for a civil action filed in the Circuit Court of Jackson County,
Missouri), but Company shall be solely responsible for paying all other AAA and
arbitrator fees.


10.
Miscellaneous Provisions.

a)Release. In consideration of the covenants under this Plan and as a condition
precedent to receiving any payments or other benefits under this Plan, a
Participant or the Participant's Beneficiary (as defined in paragraph (c) of
this Section 10) shall (i) execute and deliver to the Company a release of all
claims in such form as requested by the Company within twenty-two (22) days
following the Participant's Termination Date (or any such longer period if
required by applicable law and communicated to the Participant) and (ii) not
revoke the release during the seven (7) day period following the date that the
Participant executed the release. The Company shall supply a form of such
release to the Participant no later than the Termination Date.
 
b)Waiver. The failure of the Company to enforce at any time any of the
provisions of this Plan, or to require at any time performance of any of the
provisions of this Plan, shall in no way be construed to be a waiver of these
provisions, nor in any way to affect the validity of this Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.


c)Benefits Not Transferable. Except as may be required by law, no benefit
eligible to be payable under this Plan to any Participant shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to alienate, sell, transfer, assign,
pledge, encumber or charge all or any part of the benefit shall be void;
provided, however, that if a terminated Participant dies before the end of the
period over which such Participant is entitled to receive severance benefits
under this Plan, the severance benefits payable hereunder shall be paid to the
estate of such Participant or to the Person who acquired the rights to such
benefits by bequest or inheritance (the “Beneficiary”), provided such
Beneficiary





--------------------------------------------------------------------------------





satisfies the release requirements in Section 10(a). Except as may be provided
by law, no benefit shall in any manner be subject to the debts, contracts,
liabilities, engagements or torts of any Participant, nor shall it be subject to
attachment or legal process for, or against, the Participant and the same shall
not be recognized under this Plan.


d)Successors of the Company. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as heretofore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.


e)No Contract of Employment. The definitions and criteria set forth herein are
solely for the purpose of defining Plan eligibility. No legal rights to
employment are created or implied by this Plan, nor are any conditions or
restrictions hereby placed on termination of employment. Unless the employee has
a written employment agreement binding on the Company that provides otherwise,
employment with the Company is employment-at-will. As such, termination of
employment may be initiated by the Participant or by the Company at any time for
any reason that is not unlawful, with or without Cause.


f)Governing Law. To the extent not pre-empted by federal law, this Plan shall be
construed, administered and governed in accordance with and governed by the laws
of the State of Missouri, without regard to any conflict of law principles.
Subject to Section 9(h), any action concerning this Plan shall be brought in a
court of competent jurisdiction in Jackson County, Missouri, and each party
consents to the venue and jurisdiction of such court.


g)Entire Plan. This Plan constitutes the Company's entire employee severance and
retirement vesting plan for the Participants and, except as provided in Section
10(h) and Section 11 of this Plan, supersedes any and all previous
representations, understandings and plans with respect to general severance for
the Participants, and any such representations, understandings and plans with
respect to Participant severance are hereby canceled and terminated in all
respects.


h)Severability and Interpretation. Whenever possible, each provision of this
Plan and any portion hereof shall be interpreted in such a manner as to be
effective and valid under applicable law, rules and regulations. If any covenant
or other provision of this Plan (or portion thereof) shall be held to be
invalid, illegal, or incapable of being enforced, by reason of any rule of law,
rule, regulation, administrative order, judicial decision or public policy, all
other conditions and provisions of this Plan shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portion of this Plan to the minimum
extent necessary so as to render the same enforceable in accordance with the
intent herein expressed.


i)No Mitigation Required. Except as required by law or any other agreement with
the Company, the Eligible Employee shall not be required to mitigate the amount
provided for in Sections 4 or 5 of this Plan by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in
Section 4 of this Plan be reduced by any compensation earned by the Eligible
Employee as the result of employment by another employer after the date of
termination, or otherwise.


j)Validity. If any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan
k)Captions and Titles. Captions and titles have been used in this Plan only for
convenience, and in no way define, limit or describe the meaning of this Plan or
any part thereof.


l)Section 409A Savings Clause. This Plan is intended to comply with the
provisions of Section 409A of the Code, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements and in-kind
distributions, and shall be administered and interpreted in accordance with such
intent. Without limiting the generality of the foregoing, any term or provision
that is determined by the Administrator to have an ambiguous definition shall be
interpreted, to the extent reasonable, to comply with Section 409A of the Code.
Any reference in this Plan to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A of the Code. Each payment under this Plan shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Plan. All reimbursements and in-kind benefits, including
any taxable health, dental and vision benefits provided under this Plan that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Plan be made later than the end of the
calendar year next following the calendar year in which the applicable fees and
expenses were incurred, provided that the Participant shall have submitted an
invoice for such fees and expenses at least ten (10) days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year (other than medical reimbursements
described in Treas. Reg. Section 1.409A-3(i)(1)(iv)(B)) shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Participant's right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall the Company's obligations to make
such reimbursements or to provide such in-kind benefits apply later than the end
of the third year following the year in which the Participant's Termination Date
occurred.


11.
No Duplication of Benefits.

Notwithstanding the foregoing, any benefits received by a Participant pursuant
to this Plan shall be in lieu of any general severance policy or other change in
control severance plan maintained by the Company except to the extent any such
substitution in severance benefits or payment timing would result in a violation
of Code Section 409A. If a Retirement Eligible Employee incurs a Qualifying
Termination after such Retirement Eligible Employee has provided written notice
of his or her intent to retire from the Company but before the Retirement
Eligible Employee’s Retirement Date, the Retirement Eligible Employee shall be
entitled to receive the severance benefits described in Section 4 and, if
applicable, Section 5, and will not be entitled to receive the retirement
benefits described in Section 6.
IN WITNESS WHEREOF, the undersigned acknowledges and confirms that this Employee
Severance and Retirement Vesting Plan was duly adopted by the Compensation and
Human Capital Committee of the Board of Trustees of the Company on January 31,
2020, to be effective as of July 31, 2020.


EPR PROPERTIES
 
 
By:
/s/ Craig Evans
 
Craig L. Evans, Secretary














--------------------------------------------------------------------------------





Appendix A


Amount of Benefits Upon Qualifying Termination




Position / Salary Level
Amount of Severance Benefit Payment
Maximum
Outplacement Assistance
Executive Officer
24 times CIC Monthly Base Compensation; plus
18 times Monthly Welfare Compensation
N/A
12 months of assistance
Senior Vice President
6 times (Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (Monthly Base Compensation plus Monthly Welfare Compensation) for each
full year of service Eligible Employee has with Company
9 times Monthly Base Compensation; plus
9 times Monthly Welfare Compensation
6 months of assistance
Non-Executive Officer and Non-Senior Vice President with annual Base Salary
equal to or in excess of $135,000
4 times (Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (Monthly Base Compensation plus Monthly Welfare Compensation) for each
full year of service Eligible Employee has with Company
6 times Monthly Base Compensation; plus
6 times Monthly Welfare Compensation
3 months of assistance
Non-Executive Officer and Non-Senior Vice President with annual Base Salary
equal to or in excess of $64,000 and less than $135,000
2 times (Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (Monthly Base Compensation plus Monthly Welfare Compensation) for each
full year of service Eligible Employee has with Company
4 times Monthly Base Compensation; plus
4 times Monthly Welfare Compensation
1 month of assistance
Non-Executive Officer and Non-Senior Vice President with annual Base Salary less
than $64,000
1 times (Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (Monthly Base Compensation plus Monthly Welfare Compensation) for each
full year of service Eligible Employee has with Company
2 times Monthly Base Compensation; plus
2 times Monthly Welfare Compensation
2 weeks of assistance










--------------------------------------------------------------------------------





Appendix B


Amount of Benefits Upon CIC Qualifying Termination


Position / Salary Level
Amount of Severance Benefit Payment
Maximum
Executive Officer
President and Chief Executive Officer:
36 times CIC Monthly Base Compensation, plus 18 times Monthly Welfare
Compensation


Executive Vice President:
30 times CIC Monthly Base Compensation, plus 18 times Monthly Welfare
Compensation


Other Executive Officer:
24 times CIC Monthly Base Compensation, plus 18 times Monthly Welfare
Compensation
N/A
Senior Vice President
9 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation) for
each full year of service Eligible Employee has with Company
12 times CIC Monthly Base Compensation; plus
12 times Monthly Welfare Compensation
Non-Executive Officer and Non-Senior Vice President with annual Base Salary
equal to or in excess of $135,000
6 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation) for
each full year of service Eligible Employee has with Company
9 times CIC Monthly Base Compensation; plus
9 times Monthly Welfare Compensation
Non-Executive Officer and Non-Senior Vice President with annual Base Salary
equal to or in excess of $64,000 and less than $135,000
4 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation) for
each full year of service Eligible Employee has with Company
6 times CIC Monthly Base Compensation; plus
6 times Monthly Welfare Compensation
Non-Executive Officer and Non-Senior Vice President with annual Base Salary less
than $64,000
2 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation); plus
0.5 times (CIC Monthly Base Compensation plus Monthly Welfare Compensation) for
each full year of service Eligible Employee has with Company
4 times CIC Monthly Base Compensation; plus
4 times CIC Monthly Welfare Compensation








